DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement

The information disclosure statement (IDS) were submitted on 10/19/2021 and 10/20/2021.  The submissions are compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims


Claims 1-25 are pending in this Office Action.
Claim Interpretation



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-5, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0195045 A1) Qunbi Zhuge et al., hereinafter “Zhuge” in view of Keisuke Kojima et al. (US 9,806,739 B1) hereinafter “Kojima”.  
Regarding claim 1, Zhuge disclose an optical transmitter for transmitting a data signal, the optical transmitter comprising (Zhuge: Fig. 3, 5A/B, 6A/B,10, optical transmitter 2, receives data signal dx, dy, ¶¶ [0025], [0027]- [0028]): 
an encoder configured to map a number of information bits of the data signal to a symbol in an eight-dimensional constellation space spanned by vectors IXT1, QXT1, IYT1, QYT1, IXT2, QXT2, IYT2, QYT2, wherein I and Q are in-phase and quadrature components of an optical carrier, X and Y are orthogonal polarizations of the optical (Zhuge: Fig. 3, 5A/B, 6A/B, 10, optical transmitter 2, encoder 4, dx and dy, data word can be encoded scheme in N-symbol for M-dimensional, the multi-dimensional symbols constellation when M=8-dimenstional constellation of N=16 symbols transmits four 2-dimentional frame (X1, Y1, X2, Y2) each used to modulate two consecutive time-slots so the symbol period is U=2T  (i.e., T1, T2), as Fig. 10 discloses 16-QAM modulation scheme which is double the capacity of 8-QAM (x2m, y2m, x2m+1, y2m+1… ,(i.e., IXT1, QXT1, IYT1, QYT1, IXT2, QXT2, IYT2, QYT2 ) for one or more signaling intervals of duration T (two transmission slots and set of four symbols XI, XQ, YI and YQ), ¶¶ [0027]-[0028], [0044]-[0052], [0110], [0032]-[0033]); and 
a modulator configured to use the selected symbol in the two consecutive transmission time slots T1 and T2 to modulate a first carrier wave and a second carrier wave, and to transmit the first carrier wave and the second carrier wave over the orthogonal polarizations X and Y of the optical carrier (Zhuge: Fig. 3, 5-6, 9-10, optical transmitter 2, modulator 8, receives first and second optical carrier λ1, λ2 over orthogonal polarization X-Pol and Y-Pol or each subcarrier or wavelength λ1, λ2 ¶¶ [0089]-[0095]); 
wherein the set of constellation points does not comprise any constellation point with parallel Stokes vectors in the two consecutive transmission time slots T1 and T2 (Zhuge: Fig. 3, 5A/B, 6A/B, 10, scheme in N-symbol for M-dimensional, the multi-dimensional symbols constellation when M=8-dimenstional constellation of N=16 symbols transmits four 2-dimentional frame (X1, Y1, X2, Y2) and does not include parallel Stokes vectors in two consecutive time-slots so the symbol period is U=2T  (i.e., T1, T2) See, Fig. 6B, the table shows the respective Stokes vectors S1 & S2 over an interval of the symbol period U=2T, ¶¶  [0044]-[0052]) and comprises one or more constellation points with orthogonal Stokes vectors in the two consecutive transmission time slots T1 and T2 (Zhuge: Fig. 3, 5A/B, 6A/B, the multi-dimensional symbols constellation transmits four 2-dimentional frame (X1, Y1, X2, Y2) each used to modulate two consecutive time-slots so the symbol period is U=2T  (i.e., T1, T2), or in case of Fig. 6B, the table shows the respective Stokes vectors S1 & S2 over an interval of the symbol period U=2T, ¶¶  [0044]-[0052]).
Zhuge disclose an encoder configured to map a number of information bits of the data signal to a symbol in an sixteen-dimensional constellation space spanned by vectors for two consecutive transmission time slots, but does expressly disclose an eight-dimensional constellation space spanned and T1 and T2 are two consecutive transmission time slots.  
However, Kojima disclose an encoder configured to map a number of information bits of the data signal to a symbol in an eight-dimensional constellation space spanned by vectors IXT1, QXT1, IYT1, QYT1, IXT2, QXT2, IYT2, QYT2, wherein I and Q are in-phase and quadrature components of an optical carrier, X and Y are orthogonal polarizations of the optical carrier, and T1 and T2 are two consecutive transmission time slots(Kojima: Fig. 1, 9, optical transmitter 200, and optical receiver 400 can perform  quadrature-amplitude modulation (QAM) formats including 8QAM, 16QAM, 64QAM, 256QAM, 1024QAM, eight-dimensional modulation (8D modulation) In this case, a word occupies two time slots, and power of the sum of X- and Y-polarization constellations at each time slot is designed to be constant IXT1, QXT1, IYT1, QYT1, IXT2, QXT2, IYT2, QYT2,  Col. 3 || 52-67, Col. 12 ||30-43]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuge such that to teach an eight-dimensional constellation space spanned by vectors T1 and T2 are two consecutive transmission time slots as taught by Kojima because of the rate of modulation scheme is much adaptable by the changing the number of bits/symbol and use of time-domain as hybrid scheme, thus the rate from 16-QAM change to 8-QAM.  See MPEP 2143.I. (A-D).
Regarding claim 25, is interpreted and rejected in same manner as claim 1.
Regarding claim 2, the combination of Zhuge disclose the optical transmitter according to claim 1, wherein each constellation point in the set of constellation points comprises, for each of the two consecutive transmission time slots T1 and T2, a first symbol for modulating the first carrier wave and a second symbol for modulating the second carrier wave (Zhuge: Fig. 3, 5-6, 9-10, optical transmitter 2, modulator 8, receives first and second optical carrier λ1, λ2 over orthogonal polarization X-Pol and Y-Pol or each subcarrier or wavelength λ1, λ2 ¶¶ [0089]-[0095] and further Kojima  teaches Fig. 1, 9, 12, transmitter 200, CW 10, PBS 30, two carrier wave Sx and Sy Col. 3 || 52-67, Col. 12 ||30-43]).
Regarding claim 3, the combination of Zhuge disclose the optical transmitter according to claim 2, wherein the first symbol for modulating the first carrier wave and the second symbol for modulating the second carrier wave are from a quadrature phase (Zhuge: Fig. 3, 5-6, 9-10, optical transmitter 2, modulator 8, receives first and second optical carrier λ1, λ2 over orthogonal polarization X-Pol and Y-Pol or each subcarrier or wavelength λ1, λ2 ¶¶ [0089]-[0095] and further Kojima  teaches Fig. 1, 11A/B, transmitter 200, with 7-bit 8 dimension using Grassmann code can be realized by the combination of 2AQPSK modulation format, Col. 13 ||55-67, Col. 14 || 1-10]).  
Regarding claim 4, the combination of Zhuge disclose the optical transmitter according to claim 1, wherein the modulator is configured to modulate an in-phase component and a quadrature component of each of the first carrier wave and the second carrier wave (Zhuge: Fig. 3, 5-6, 9-10, optical transmitter 2, modulator 8, receives first and second optical carrier λ1, λ2 over orthogonal polarization X-Pol and Y-Pol or each subcarrier or wavelength λ1, λ2 ¶¶ [0089]-[0095]).  
Regarding claim 5, the combination of Zhuge disclose the optical transmitter according to claim 1, wherein the set of constellation points further includes comprises one or more constellation points with anti-parallel Stokes vectors in the two consecutive transmission time slots T1 and T2 (Zhuge: Fig. 3, 5A/B, 6A/B, 10, scheme in N-symbol for M-dimensional, the multi-dimensional symbols constellation when M=8-dimenstional constellation of N=16 symbols transmits four 2-dimentional frame (X1, Y1, X2, Y2) the Stokes vectors are not in parallel in two consecutive time-slots so the symbol period is U=2T  (i.e., T1, T2) See, Fig. 6B, the table shows the respective Stokes vectors S1 & S2 over an interval of the symbol period U=2T, ¶¶  [0044]-[0052], four dimension XI, XQ, YI, and YQ, symbols are orthogonal X and Y field polarization with the symbols (not parallel), ¶¶ [0011]-[0012], [0025]).  
Allowable Subject Matter









Claims 6-24, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636